Exhibit 10.31

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

TYPE #3 LICENSE FORM

(Master Source Code Agreement Effective Date of December 16, 2004)

This is a License Form. Microsoft is entering into this License Form in
consideration of the parties’ obligations and covenants under the Technology
Collaboration and License Agreement between the parties dated December 16, 2004
(the “Collaboration Agreement”). This License Form describes a specific instance
of a Source Code license between You and Microsoft. When executed by You, any
applicable subsidiaries and Microsoft, this License Form becomes part of the
Master Agreement. Capitalized terms not defined in this License Form shall have
(i) the meaning ascribed to them in the Master Agreement, or (ii) if no meaning
is ascribed to them in the Master Agreement, the meaning ascribed to them in the
Collaboration Agreement.

A. Microsoft gives You the following License Grant (the “Grant”) to the Source
Code as described in the Master Agreement: Derivatives Grant.

B. Except as expressly provided in this License Form, this Grant does not
include or imply any distribution rights associated with any derivative works
You create using the Source Code (“Derivatives”); any other distribution rights
must be negotiated separately.

C. Microsoft licenses the following Source Code to You: the Source Code files
specifically identified in Schedule 1 to this License Form.

D. You can use the Source Code, and any Derivatives You make in accordance with
the Derivatives Grant, only at (i) Your facilities in Cambourne, United Kingdom;
Chalfont Park, United Kingdom; Sydney, Australia; Tokyo, Japan; Bangalore,
India; Westford, MA; Waltham, MA; Santa Barbara, CA; Santa Clara, CA; Fort
Lauderdale, FL; and Redmond, WA or (ii) Microsoft’s Redmond, WA location. You
can use and create Derivatives of the Source Code licensed to You pursuant to
this License Form only with portions of Your software code (selected by You) in
order to cause Citrix Terminal Services Products to build upon Terminal Services
Functionality in Longhorn Server or any successors thereto via the Authorized
Private Interface(s) identified in Schedule 1 and/or Terminal Services Public
APIs which You are licensed to use under separate agreement(s). You can
distribute the Derivatives resulting from such compilation only (a) in binary
form as incorporated into Citrix Terminal Services Products, and (b) subject to
provisions that are at least as protective of the Derivatives as You are of Your
own software. For purposes of clarification, Your Derivatives Grant under this
License Form is limited to a license to compile unmodified Source Code with
portions of Your software code for the purposes described in this paragraph and
You may not modify the Source Code in any manner.

E. You hereby grant Microsoft, under any patents You own or otherwise have the
right to license to Microsoft as set forth below, without additional payment and
that cover the Derivatives or any portions thereof, the right to make, have
made, use, practice, import, sell, offer to sell, or otherwise dispose of the
Derivatives or portions thereof, including the right to license such rights to
third parties in connection with Source Code, products, or services. If You
become aware of a situation where You may pay monetary or other consideration
for the right to license a patent to Microsoft which covers Derivatives or parts
thereof, You will notify Microsoft and



--------------------------------------------------------------------------------

Microsoft shall have a license only upon agreeing in writing to compensate You
for all costs of extending such a license. In the event You become aware of
third party patents that cover the Derivatives, You agree that (i) in obtaining
license rights for Yourself to such patents You will use commercially reasonable
efforts to obtain rights for Microsoft no less favorable than for any similarly
situated third party, and (ii) for license rights You already possess, You will
use commercially reasonable efforts to retain any existing sublicense rights for
Microsoft in such license.

F. During the time which Your employees have access to the Source Code and for
one year following the date they last accessed the Source Code, You agree not to
allow Your employees to contribute to the development of an operating system
other than a Microsoft operating system. This does not restrict Your employees
from using, developing stand alone applications for, or providing end-user
support of other operating systems. These restrictions only apply to Your
employees who have accessed the Source Code. This section still applies, even if
this License Form or the Master Agreement ends.

G. If access to the Source Code is provided via a mechanism other than MSDN Code
Center Premium, before Your employee(s) access the Source Code for the first
time, You must first send Microsoft the name and title of each employee who will
have Source Code access via e-mail to source@microsoft.com.

H. For purposes of clarification, the term “assign” (as used in Section 10 of
the Master Agreement) does not include a change of ownership of beneficial
interest in Your company or the acquisition of any class of Your company’s
voting stock (or any class of non-voting security convertible into voting stock)
if such change of ownership or acquisition is the result of normal market
trading activities on any securities exchange on which Your securities are
traded. Microsoft will consider, but shall have no obligation to approve,
proposals that You may prepare in advance of an assignment in order to request
Microsoft’s approval of arrangements that You may desire to implement in order
to obtain Microsoft’s consent to such assignment of this Agreement in whole or
in part.

I. This License Form is effective until December 15, 2009. It may end earlier,
however, as explained in the Master Agreement, or in Paragraph J below.

J. The Grant described in this License Form (including in Paragraph D above)
will be deemed automatically modified by any modified Schedule 1 that Microsoft
delivers to You. Your rights set forth in Paragraph D to use applicable Source
Code files to provide Terminal Services Functionality via Authorized Private
Interface(s) are automatically deemed terminated upon any removal of the
applicable Authorized Private Interface(s) from Schedule 1, subject to the terms
set forth in the remainder of this paragraph. lf a private interface and/or a
particular Source Code file being used by a Citrix Terminal Services Product is
not included in a modified Schedule 1, You will update all subsequent versions
of Citrix Terminal Services Products that are released for use with Longhorn
Server or any of its successors so as not to use such private interfaces. As the
sole exception to the previous sentence, for applicable Citrix Terminal Services
Product versions that are released within ninety (90) days after the date
Microsoft delivers a modified Schedule 1 (each, a “Near-Term Release”), You will
update the next version of Your applicable Citrix Terminal Services Products



--------------------------------------------------------------------------------

immediately following such Near-Term Release to no longer use such Source Code
files and private interfaces. You also agree to use commercially reasonable
efforts to promptly provide Your customers with corresponding updates to the
deployed versions of Your applicable Citrix Terminal Services Products that use
unauthorized Source Code files or private interfaces in order to cease such use.

K. If You fail to perform or comply with any material provision of the Master
Source Code Agreement or of this License Form, or any material provision of any
other License Form, then Microsoft may end this License Form by giving You
thirty days’ prior written notice specifying such breach and an opportunity to
cure (except in the event of a breach of the Confidentiality provisions of the
Master Source Code Agreement, in which case Microsoft may end this License Form
immediately). If You receive such a notice from Microsoft, and Your breach is
not remedied prior to the expiration of the thirty day period (if one is
applicable), then this License Form will end immediately.

L. Notwithstanding Section 5.2 of the Master Source Code Agreement, Microsoft
agrees not to terminate this License Form prior to expiration of the Master
Source Code Agreement except under the circumstances described in Paragraph J
above or Section 10 of the Master Source Code Agreement.

M. Notwithstanding any provision in the Master Source Code Agreement or in
Paragraph J of this License Form, Microsoft acknowledges that the license
granted to You in this License Form with respect to versions of Your products
first shipped to customers prior to the expiration or termination of this
License Form or any license set forth herein shall survive, subject to the
restrictions set forth in this License Form.

SIGNATURE OF PRIMARY PARTIES:

We agree to everything in this License Form.

 

MICROSOFT CORPORATION      CITRIX SYSTEMS, INC.

/s/ Robert Muglia

    

/s/ David Henshall

By      By

Robert Muglia

    

David Henshall

Name (Print)      Name (Print)

Senior Vice President

    

Chief Financial Officer

Title      Title

Sept. 5, 2007

    

August 3, 2007

Date      Date



--------------------------------------------------------------------------------

SIGNATURE OF SUBSIDIARIES:

We agree to everything in this License Form and we agree to be bound by the
terms and conditions of the Master Agreement to the same extent that our parent
company named above is bound.

 

CITRIX SYSTEMS (RESEARCH & DEVELOPMENT LTD.)      CITRIX SYSTEMS JAPAN KK

/s/ David Henshall

    

/s/ David Henshall

By      By

David Henshall

    

David Henshall

Name (Print)      Name (Print)

Chief Financial Officer

    

Chief Financial Officer

Title      Title

August 3, 2007

    

August 3, 2007

Date      Date CITRIX SYSTEMS UK LTD.      CITRIX SYSTEMS AUSTRALASIA R&D PTY
LTD

/s/ David Henshall

    

/s/ David Henshall

By      By

David Henshall

    

David Henshall

Name (Print)      Name (Print)

Chief Financial Officer

    

Chief Financial Officer

Title      Title

August 3, 2007

    

August 3, 2007

Date      Date CITRIX ONLINE LLC      NET6 INC.

/s/ David Friedman

    

/s/ David Friedman

By      By

David Friedman

    

David Friedman

Name (Print)      Name (Print)

General Counsel and
Senior Vice President,
Human Resources and Secretary

    

General Counsel and
Senior Vice President,
Human Resources and Secretary

Title      Title

August 3, 2007

    

August 3, 2007

Date      Date

 



--------------------------------------------------------------------------------

SIGNATURE OF SUBSIDIARIES:

We agree to everything in this License Form and we agree to be bound by the
terms and conditions of the Master Agreement to the same extent that our parent
company named above is bound.

 

CITRIX R&D INDIA PVT LTD

/s/ David Henshall

By

David Henshall

Name (Print)

Chief Financial Officer

Title

August 3, 2007

Date



--------------------------------------------------------------------------------

Schedule 1 to

License Form to the Master Source Code Agreement

with an Effective Date of December 16, 2004

***

 

--------------------------------------------------------------------------------

[***] Certain information on the next 2 pages has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.